DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This office action is responsive to the amendment received 10/31/2022.

In the response to the Non-Final Office Action 07/29/2022, the applicant states that new claims 11 and 12 are added. Claims 1-12 are pending in current application.

Claims 1-4 amended. Claims 11 and 12 are added. In summary, claims 1-12 are pending in current application.

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered.
Regarding to Objections of Claim, the amendments have cured the basis of Objections of Claim. Therefore, the Objections of Claim are hereby withdrawn.

Regarding to 35 U.S.C 112 (f) interpretation, the amendments have cured the basis of 35 U.S.C 112 (f) interpretation. Therefore, the 35 U.S.C 112 (f) interpretation is hereby withdrawn.

	Regarding to 35 U.S.C 112 (b), the amendments have cured the basis of 35 U.S.C112 (b) rejection. Therefore, the 35 U.S.C 112 (b) rejection is hereby withdrawn.

	Regarding to claim 2, the applicant argues that the amended claim limitation “by displaying the first region and the second region in different colors” overcomes the combination of the Singer ‘021 and Ohtomo ‘232. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art.

New claims 11-12 are not allowable due to a newly cited art.

	Regarding to claim 1, the applicant argues that the applicant argues that No combination of the Singer ‘021 and Ohtomo ‘232 discloses or suggests “the eyewear device displays the point cloud data so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable” as recited in claim 1. The arguments have been fully considered, but are not persuasive. The examiner cannot concur with the applicant for following reasons:
Singer discloses “the eyewear device displays the point cloud data”. For example, in paragraph [0016], Singer teaches 3D laser scanners acquire point cloud data; Singer further teaches sceneries are commonly surveyed with 3D laser scanners. In paragraph [0017], Singer teaches an image-based scan of the structure of the environment. In paragraph [0050], Singer teaches the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building. In Fig. 2 and paragraph [0055], Singer teaches once the AR-device 10 is provided with a selection of AR-data 1200, 1201 and with a selection of at least one referencing marker 200, the AR-data may be overlaid onto the real view of the scene. In paragraph [0058], Singer teaches capturing a coarse representation, i.e. three-dimensional point cloud of the scene; Singer further teaches displaying the coarse position of the AR-data.
Singer further discloses “so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable”.  For example, in Fig. 2 and paragraph [0055], Singer teaches referencing marker 200 is darker and is situated within the field of view of the visual sensor; 
    PNG
    media_image1.png
    234
    310
    media_image1.png
    Greyscale
; Singer further teaches dark areas are different from the less dark area as illustrated in Fig 2. In paragraph [0058], Singer teaches capturing a coarse representation, three-dimensional point cloud of the scene; Singer further teaches displaying the coarse position of the AR-data.
Ohtomo discloses “so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable”. For example, in paragraph [0067], Ohtomo teaches a scanning control program sets a scanning pattern and a point cloud data density. In Fig. 11 and paragraph [0142], Ohtomo teaches the vertical lines 82a and 82b belong to the same vertical plane; Ohtomo further teaches the center area are darker and have more density as illustrated in Fig. 11. 
    PNG
    media_image2.png
    92
    326
    media_image2.png
    Greyscale
. In Fig. 9, paragraph [0134], Ohtomo teaches point cloud data are acquired along a scanning locus of the scanning pattern 81; Ohtomo further teaches the center area has more dots than the outside area as illustrated in Fig. 8; Ohtomo further teaches the density of the center is higher than the outside of the center. In Fig. 10 and paragraph [0135], Ohtomo teaches a density of the point cloud data is increased in center area; Ohtomo further teaches there are center area and outside of the center area in Fig. 10 and the density is increased in the center area as shown in FIG. 10; 
    PNG
    media_image3.png
    301
    412
    media_image3.png
    Greyscale
 Ohtomo further more teaches the center area are darker and has more dots in the center area than the outside of the center area.
	
	Regarding to claim 3, the applicant argues that the combination of the Singer ‘021 and Ohtomo ‘232 fails to disclose or suggest “the eyewear device is configured to be capable of temporarily designating a next instrument point on the display, the data processing device includes an observation data prediction calculating unit configured to calculate coordinates of the next instrument point temporarily designated, calculate observation data prediction as the point cloud data to be acquired when the scanner is installed at the next instrument point, and output the observation data prediction to the eyewear device, and the eyewear device displays the wire frame and the observation data prediction on the display by superimposing the wire frame and the observation data prediction on an actual landscape” as recited in claim 3. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Singer discloses “the eyewear device is configured to be capable of temporarily designating a next instrument point on the display”. For example, in paragraph [0007], Singer teaches the AR-device may reference itself to by means of the marker; Singer further teaches the AR-device is able to display virtual objects with a precise spatial link to the coordinate system, i.e. to the natural environment. In paragraph [0008], Singer teaches common means for referencing an AR-device relative to a reference system are markers. In paragraph [0022], Singer teaches the referencing marker is designed to allow AR-devices to reference their pose relative to the reference system. In paragraph [0027], Singer teaches determining a pose of the AR-device relative to the reference system based on the projected referencing marker captured by the visual sensor; Singer further teaches generating the overlays based on the pose of the AR-device relative to the reference system. In paragraph [0047], Singer teaches providing a referencing marker 200 which allows the AR-device 10 to reference itself relative to a reference system. In paragraph [0051], Singer teaches the position and orientation of the referencing marker 200 is predetermined within the BIM-system. In Fig. 3 and paragraph [0062], Singer teaches the user approaches the wall wearing his AR-device 10; Singer further teaches the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2.  In Fig. 3 and paragraph [0064], Singer teaches projecting the referencing marker 200 in a certain distortion in case the user's view of the marker has an angle too acute with the wall the marker is projected onto;  
    PNG
    media_image4.png
    349
    532
    media_image4.png
    Greyscale
. In paragraph [0068], Singer teaches the AR-device uses the appearance of the marker to reference itself with respect to the scene. In Fig. 4 and paragraph [0071],  Singer teaches  arrows may be displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130.
Singer further discloses “the data processing device includes an observation data prediction calculating unit configured to calculate coordinates of the next instrument point temporarily designated”. For example, in paragraph [0007], Singer teaches the AR-device may reference itself to by means of the marker; Singer further teaches the AR-device is able to display virtual objects with a precise spatial link to the coordinate system, i.e. to the natural environment. In paragraph [0008], Singer teaches common means for referencing an AR-device relative to a reference system are markers. In paragraph [0022], Singer teaches the referencing marker is designed to allow AR-devices to reference their pose relative to the reference system. In paragraph [0027], Singer teaches determining a pose of the AR-device relative to the reference system based on the projected referencing marker captured by the visual sensor; Singer further teaches generating the overlays based on the pose of the AR-device relative to the reference system. In paragraph [0047], Singer teaches providing a referencing marker 200 which allows the AR-device 10 to reference itself relative to a reference system. In paragraph [0051], Singer teaches the position and orientation of the referencing marker 200 is predetermined within the BIM-system. In Fig. 3 and paragraph [0062], Singer teaches the user approaches the wall wearing his AR-device 10; Singer further teaches the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2; Singer further teaches an adaptation has taken place by calculating the coordination;  Singer further more teaches the field of view of the visual sensor 140 of the AR-device 10 now captures a smaller part of the wall. In paragraph [0068], Singer teaches the AR-device uses the appearance of the marker to reference itself with respect to the scene.
Singer further more discloses “output the observation data prediction to the eyewear device”. For example, in Fig. 2 and paragraph [0061], Singer teaches projecting the marker accordingly on a surface adjacent to where the AR-data are linked. In Fig. 3 and paragraph [0062], Singer teaches the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2. In paragraph [0068], Singer teaches the AR-device may use the appearance of the marker to reference itself with respect to the scene.   In Fig. 4 and paragraph  [0071], Singer teaches arrows may be displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130.
Singer suggests “the eyewear device displays the wire frame and the observation data prediction on the display by superimposing the wire frame and the observation data prediction on an actual landscape”. For example, in Fig. 2 and paragraph [0047], Singer teaches providing supportive AR-data, i.e. position marks 1200, 1201. In Fig. 2 and paragraph [0055], Singer teaches once the AR-device 10 is provided with a selection of AR-data 1200, 1201 and with a selection of at least one referencing marker 200, the AR-data is overlaid onto the real view of the scene. 
    PNG
    media_image5.png
    380
    523
    media_image5.png
    Greyscale
 In paragraph [0057], Singer teaches  AR-data are overlaid onto the display of the AR-device. In Fig. 3 and paragraph [0062], Singer teaches the display of the AR-device 10 by the AR-data 1200; 
    PNG
    media_image6.png
    369
    603
    media_image6.png
    Greyscale
 In paragraph [0071], Singer teaches indicating arrows are displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130.
Ohtomo discloses “calculate observation data prediction as the point cloud data to be acquired when the scanner is installed at the next instrument point”. For example, in paragraph [0072], Ohtomo teaches a position of each pixel is specified by a coordinate system with an optical axis of each camera as an origin point. In Fig. 10 and paragraph [0135], Ohtomo teaches a density of the point cloud data is increased by integrally rotating the optical prisms 41a and 41b at an angle. In Fig. 11 and paragraph [0142], Ohtomo teaches the vertical lines 82a and 82b belong to the same vertical plane; Ohtomo further teaches the center area are darker and have more density as illustrated in Fig. 11. 
    PNG
    media_image2.png
    92
    326
    media_image2.png
    Greyscale
. In Fig. 15 and paragraph [0156], Ohtomo teaches  the laser scanner 1 is sequentially installed at two points, i.e. a point A and a point B, and point cloud data are acquired from the two points.

Claims 4-10 are not allowable due to the similar reasons as discussed above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 20190094021 A1) in view of Ohtomo (US 20180052232 A1).
Regarding to claim 1 (Currently Amended), Singer discloses an eyewear display system (Fig. 1; [0042]:  AR-glasses 10 and an AR-helmet 11 contain a display; the AR-device comprises a display 120/121 for displaying AR-data; Fig. 2; [0047]: the AR-system includes AR-glasses and surveying instrument; the AR-system is eyewear display system and provides supportive AR-data; Fig. 2; [0048]: the AR-device) comprising:
a scanner ([0013]: geodetic surveying instruments are laser scanners; [0016]: 3D laser scanners; Fig. 2; [0047]: the surveying instrument 2; [0050]: the surveying instrument is embodied as a laser scanner; 
    PNG
    media_image7.png
    376
    500
    media_image7.png
    Greyscale
) including a measuring unit configured to irradiate distance-measuring light ([0025]: the measuring unit is configured for obtaining the distance; Fig. 4; [0069]:  the measuring unit 22 of the surveying instrument 2 continuously monitor a distance value to the projection plane; [0073]:  the emitting unit is configured to emit a transmission beam T and the receiving unit is configured to receive a reception beam R; [0075]: the laser emits single beams at defined rotatory positions of the directing unit), and acquire three-dimensional coordinates of an irradiation point by measuring a distance and an angle to the irradiation point ([0013]: the angle and distance quantities are determined in the internal reference system of the apparatus; Fig. 2; [0050]: project the referencing marker 200 at the correct location; determine the position and orientation of the laser scanner with respect to the reference system by  matching the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building; measure three landmarks and referencing markers as illustrated in Fig. 2; [0073]: perform Time of Flight (TOF)-measurements based on the  transmission beams T and a reception beam R; [0077]: surveying instrument 2′ is keeping track of the rover by measuring its position in the room based on a distance and angle as illustrated in Fig. 6; 
    PNG
    media_image8.png
    272
    496
    media_image8.png
    Greyscale
), a point cloud data acquiring unit configured to acquire point cloud data as observation data ([0016]: generate a point cloud, with a geodetic measuring device, such as a terrestrial laser scanner or a total station, an object, an inside scene, such as a room in a building, or an outside scene; [0058]: perform a Video Simultaneous Localisation and Mapping process in order to capture three-dimensional point cloud of the scene);
an eyewear device including a display (Fig. 1; [0042]: the AR-device further comprises a display 120/121 for displaying AR-data; projecting the AR-data onto the display 120/121; 
    PNG
    media_image9.png
    218
    488
    media_image9.png
    Greyscale
), a relative position detection sensor configured to detect a position of the eyewear device, a relative direction detection sensor configured to detect a direction that the eyewear device faces, and a communication unit ([0043]: the AR-device may comprise a wireless communication unit; [0044]: determining a pose of the AR-device relative to the identified reference system; [0045]: the AR-device includes a position, orientation sensor, and pose sensor to provide position, orientation data and pose data for supporting the pose determination; a pose sensor includes at least one of: an Inertial Measuring Units, a gyroscope, a magnetometer, an accelerometer, a Global Navigation Satellite System sensor, and the like; [0048]: the AR-device 10 has an infrared or near-infrared visual sensor 100; [0055]: the field of view of the visual sensor 100; [0056]: a pose sensor;  [0071]: the direction of AR-data);
a storage device including CAD design data of an observation site ( [0012]: a BIM-model is CAD design; [0014]: storage units are integrated in the instruments; [0043]: the AR-device includes a data storage unit, such as a hard disk or a removable storage card; [0017]:  a known three-dimensional BIM-model is CAD design of a site; [0052]: these AR-data are spatially related to the reference system, in particular to the BIM-model; the BIM-model may optionally also be stored on the AR-device or retrieved from the server); and
a data processing device including a processor and a memory, the processor configured to receive information on a position of the scanner and a direction of the scanner and information on a position and a direction of the eyewear device ([0019]: the AR-device includes a computer for processing the transformations and referencing the AR-data; [0045]: the AR-device may further comprise a position, orientation sensor, and pose sensor configured to provide position and orientation data for supporting the pose determination; [0048]: the AR-device 10 has an infrared or near-infrared visual sensor 100 which has a field of view 140; [0050]: by matching the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building, the position and orientation of the laser scanner with respect to the reference system can be determined), and synchronize a coordinate space of the scanner, a coordinate space of the eyewear device, and a coordinate space of the CAD design data ([0017]: matching this structure with a known three-dimensional BIM-model, i.e. CAD design; [0043]: receiving or storing AR-data and referencing markers which are assigned to a reference system; [0044]: identifying a corresponding reference system to which the captured referencing marker is assigned; [0047]: allows the AR-device 10 to reference itself relative to a reference system; [0050]:  the inner coordinate system of the surveying instrument is spatially correlated to the reference system; matching the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building; the BIM-model may be the reference system or may comprise the reference system or may be spatially linked to the reference system; the referencing of the surveying instrument relative to the scene may also be performed based on image data; [0051]: the position and orientation of the referencing marker 200 is predetermined within the BIM-system; [0061]: the AR-data are linked to within the reference system or the BIM-model ), wherein
the processor converts the CAD design data into information on a wire frame viewed from the eyewear device ([0052]: these AR-data are spatially related to the reference system, in particular to the BIM-model. the BIM-model may optionally also be stored on the AR-device or retrieved from the server; [0053]: if the AR-device 10 and the surveying instrument 2 are embodied as “offline” devices, they may be synchronized with the above mentioned data by a third device; the third device is the synchronization measuring unit and is a controller, a smart phone or a tablet pc; the third device has access to up-to-date data, i.e. AR-data, BIM-model, referencing markers and all aforementioned relative to the reference system, stored on a server, or stored on the third device itself), converts the observation data into data in the coordinate space of the CAD design data, and outputs the wire frame and the observation data to the eyewear device ([0051]: match a captured referencing marker with a database of referencing markers stored on a server; store the appearance of at least one referencing marker and its/their location within the reference system; [0052]: these AR-data are spatially related to the reference system, in particular to the BIM-model. the BIM-model may optionally also be stored on the AR-device or retrieved from the server; [0053]: if the AR-device 10 and the surveying instrument 2 are embodied as “offline” devices, they may be synchronized with the above mentioned data by a third device; the third device is a controller, a smart phone or a tablet pc; the third device has access to up-to-date data, i.e. AR-data, BIM-model, referencing markers and all aforementioned relative to the reference system, stored on a server, or stored on the third device itself.), and
the eyewear device displays the wire frame and the observation data on the display by superimposing the wire frame and the observation data on an actual landscape (Fig. 2; [0047]: provide supportive AR-data, i.e. position marks 1200, 1201; Fig. 2; [0055]: once the AR-device 10 is provided with a selection of AR-data 1200, 1201 and with a selection of at least one referencing marker 200, the AR-data is overlaid onto the real view of the scene; 
    PNG
    media_image5.png
    380
    523
    media_image5.png
    Greyscale
 [0057]:  AR-data are overlaid onto the display of the AR-device; Fig. 3; [0062]: the display of the AR-device 10 by the AR-data 1200; 
    PNG
    media_image6.png
    369
    603
    media_image6.png
    Greyscale
 [0071]: indicating arrows are displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130),
the eyewear device displays the point cloud data (Singer; [0016]: 3D laser scanners acquire point cloud data; sceneries are commonly surveyed with 3D laser scanners; [0017]: an image-based scan of the structure of the environment; Fig. 2; [0055]: once the AR-device 10 is provided with a selection of AR-data 1200, 1201 and with a selection of at least one referencing marker 200, the AR-data may be overlaid onto the real view of the scene) so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable (Singer; Fig. 2; [0055]: referencing marker 200 is darker and is situated within the field of view of the visual sensor; 
    PNG
    media_image1.png
    234
    310
    media_image1.png
    Greyscale
).
Singer fails to explicitly disclose:
a point cloud data acquiring unit configured to acquire point cloud data as observation data by rotationally irradiating distance- measuring light in a vertical direction and a horizontal direction by the measuring unit, and a communication unit.
In same field of endeavor, Ohtomo teaches:
a point cloud data acquiring unit configured to acquire point cloud data as observation data by rotationally irradiating distance- measuring light in the vertical direction and the horizontal direction by the measuring unit, and a communication unit (Fig. 9; [0134]: the scanning pattern 81 is obtained by rotating one optical prism 41a for 25 times and rotating the other optical prism 41b in a reverse direction for five times; acquire point cloud data along a scanning locus of the scanning pattern 81; [0136]: acquire point cloud data with a two-dimensional expanse; Fig. 10; [0137]:  each point in the point cloud has distance measurement data and further has a direction angle based on the tilt angle detected by the attitude detector 19 and the projecting direction of the distance measuring light detected by the projecting direction detector 25, and three-dimensional data with reference to the verticality or the horizontality can be provided; a measurement information of each point in the point cloud data can be converted into a horizontal distance and a height);
so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable (Ohtomo; Fig. 10; [0135]: where a density of the point cloud data is increased; a scanning pattern 81′ in which the density is increased can be obtained as shown in FIG. 10; 
    PNG
    media_image3.png
    301
    412
    media_image3.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singer to include a point cloud data acquiring unit configured to acquire point cloud data as observation data by rotationally irradiating distance- measuring light in a vertical direction and a horizontal direction by the measuring unit, and a communication unit; so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable as taught by Ohtomo. The motivation for doing so would have been to improve the detection result obtained by the second tilt sensor 72 to a detection accuracy of the first tilt sensor 71; to convert a measurement information of each point in the point cloud data into a horizontal distance and a height; to improve a measurement accuracy of the horizontal distance as taught by Ohtomo in paragraphs [0124], [0137], and [0145].

Regarding to claim 3 (Currently Amended), Singer in view of Ohtomo discloses an eyewear display system (Fig. 1; [0042]:  AR-glasses 10 and an AR-helmet 11 contain a display; the AR-device comprises a display 120/121 for displaying AR-data; Fig. 2; [0047]: the AR-system includes AR-glasses and surveying instrument; the AR-system is eyewear display system and provides supportive AR-data; Fig. 2; [0048]: the AR-device) comprising:
a scanner ([0013]: geodetic surveying instruments are laser scanners; [0016]: 3D laser scanners; Fig. 2; [0047]: the surveying instrument 2; [0050]: the surveying instrument is embodied as a laser scanner; 
    PNG
    media_image7.png
    376
    500
    media_image7.png
    Greyscale
) including a measuring unit configured to irradiate distance-measuring light ([0025]: the measuring unit is configured for obtaining the distance; Fig. 4; [0069]:  the measuring unit 22 of the surveying instrument 2 continuously monitor a distance value to the projection plane; [0073]:  the emitting unit is configured to emit a transmission beam T and the receiving unit is configured to receive a reception beam R; [0075]: the laser emits single beams at defined rotatory positions of the directing unit), and acquire three-dimensional coordinates of an irradiation point by measuring a distance and an angle to the irradiation point ([0013]: the angle and distance quantities are determined in the internal reference system of the apparatus; Fig. 2; [0050]: project the referencing marker 200 at the correct location; determine the position and orientation of the laser scanner with respect to the reference system by  matching the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building; measure three landmarks and referencing markers as illustrated in Fig. 2; [0073]: perform Time of Flight (TOF)-measurements based on the  transmission beams T and a reception beam R; [0077]: surveying instrument 2′ is keeping track of the rover by measuring its position in the room based on a distance and angle as illustrated in Fig. 6; 

    PNG
    media_image8.png
    272
    496
    media_image8.png
    Greyscale
), a point cloud data acquiring unit configured to acquire point cloud data ([0016]: generate a point cloud, with a geodetic measuring device, such as a terrestrial laser scanner or a total station, an object, an inside scene, such as a room in a building, or an outside scene; [0058]: perform a Video Simultaneous Localisation and Mapping process in order to capture three-dimensional point cloud of the scene);
an eyewear device including a display (Fig. 1; [0042]: the AR-device further comprises a display 120/121 for displaying AR-data; projecting the AR-data onto the display 120/121; 
    PNG
    media_image9.png
    218
    488
    media_image9.png
    Greyscale
), a relative position detection sensor configured to detect a position of the eyewear device, a relative direction detection sensor configured to detect a direction that the eyewear device faces, and a communication unit ([0043]: the AR-device may comprise a wireless communication unit; [0044]: determining a pose of the AR-device relative to the identified reference system; [0045]: the AR-device includes a position, orientation sensor, and pose sensor to provide position, orientation data and pose data for supporting the pose determination; a pose sensor includes at least one of: an Inertial Measuring Units, a gyroscope, a magnetometer, an accelerometer, a Global Navigation Satellite System sensor, and the like; [0048]: the AR-device 10 has an infrared or near-infrared visual sensor 100; [0055]: the field of view of the visual sensor 100; [0056]: a pose sensor;  [0071]: the direction of AR-data);
a storage device including CAD design data of an observation site ([0012]: a BIM-model is CAD design; [0014]: storage units are integrated in the instruments; [0043]: the AR-device includes a data storage unit, such as a hard disk or a removable storage card; [0017]:  a known three-dimensional BIM-model is CAD design of a site; [0052]: these AR-data are spatially related to the reference system, in particular to the BIM-model; the BIM-model may optionally also be stored on the AR-device or retrieved from the server); and
a data processing device including a processor and a memory, the processor configured to receive information on a position and a direction of the scanner and information on a position and a direction of the eyewear device ([0019]: the AR-device includes a computer for processing the transformations and referencing the AR-data; [0045]: the AR-device may further comprise a position, orientation sensor, and pose sensor configured to provide position and orientation data for supporting the pose determination; [0048]: the AR-device 10 has an infrared or near-infrared visual sensor 100 which has a field of view 140; [0050]: by matching the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building, the position and orientation of the laser scanner with respect to the reference system can be determined), and synchronize a coordinate space of the scanner, a coordinate space of the eyewear device, and a coordinate space of the CAD design data ([0017]: matching this structure with a known three-dimensional BIM-model, i.e. CAD design; [0043]: receiving or storing AR-data and referencing markers which are assigned to a reference system; [0044]: identifying a corresponding reference system to which the captured referencing marker is assigned; [0047]: allows the AR-device 10 to reference itself relative to a reference system; [0050]:  the inner coordinate system of the surveying instrument is spatially correlated to the reference system; matching the scanned three-dimensional point cloud of the scene with a Building Information Modeling (BIM)-model of the building; the BIM-model may be the reference system or may comprise the reference system or may be spatially linked to the reference system; the referencing of the surveying instrument relative to the scene may also be performed based on image data; [0051]: the position and orientation of the referencing marker 200 is predetermined within the BIM-system; [0061]: the AR-data are linked to within the reference system or the BIM-model), wherein
the processor converts the CAD design data into information on a wire frame viewed from the eyewear device and outputs the wire frame to the eyewear device ([0051]: match a captured referencing marker with a database of referencing markers stored on a server; store the appearance of at least one referencing marker and its/their location within the reference system; [0052]: these AR-data are spatially related to the reference system, in particular to the BIM-model. the BIM-model may optionally also be stored on the AR-device or retrieved from the server; [0053]: if the AR-device 10 and the surveying instrument 2 are embodied as “offline” devices, they may be synchronized with the above mentioned data by a third device; the third device is a controller, a smart phone or a tablet pc; the third device has access to up-to-date data, i.e. AR-data, BIM-model, referencing markers and all aforementioned relative to the reference system, stored on a server, or stored on the third device itself),
the eyewear device is configured to be capable of temporarily designating a next instrument point on the display (Singer; Fig. 3; [0062]: the user approaches the wall wearing his AR-device 10; Fig. 3; [0064]: project the referencing marker 200 in a certain distortion in case the user's view of the marker has an angle too acute with the wall the marker is projected onto; 
    PNG
    media_image4.png
    349
    532
    media_image4.png
    Greyscale
; Fig. 4; [0071]: arrows may be displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130),
the data processing device includes an observation data prediction calculating unit configured to calculate coordinates of the next instrument point temporarily designated (Singer; [0062]:  the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2; an adaptation has taken place by calculating the coordination;  the field of view of the visual sensor 140 of the AR-device 10 now captures a smaller part of the wall;  the AR-device 10 could not be able to catch the marker as a whole), and output the observation data prediction to the eyewear device (Singer; Fig. 3; [0062]: the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2.; Fig. 4; [0071]: arrows may be displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130), and
the eyewear device displays the wire frame and the observation data prediction on the display by superimposing the wire frame and the observation data prediction on an actual landscape (Fig. 2; [0047]: provide supportive AR-data, i.e. position marks 1200, 1201; Fig. 2; [0055]: once the AR-device 10 is provided with a selection of AR-data 1200, 1201 and with a selection of at least one referencing marker 200, the AR-data is overlaid onto the real view of the scene; 
    PNG
    media_image5.png
    380
    523
    media_image5.png
    Greyscale
 [0057]:  AR-data are overlaid onto the display of the AR-device; Fig. 3; [0062]: the display of the AR-device 10 by the AR-data 1200; 
    PNG
    media_image6.png
    369
    603
    media_image6.png
    Greyscale
 [0071]: indicating arrows are displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130).
Singer fails to explicitly disclose:
a point cloud data acquiring unit configured to acquire point cloud data by rotationally irradiating distance-measuring light in a vertical direction and a horizontal direction by the measuring unit, and a communication unit;
calculate observation data prediction as the point cloud data to be acquired when the scanner is installed at the next instrument point.
In same field of endeavor, Ohtomo teaches:
a point cloud data acquiring unit configured to acquire point cloud data by rotationally irradiating distance-measuring light in a vertical direction and a horizontal direction by the measuring unit, and a communication unit (Fig. 9; [0134]: the scanning pattern 81 is obtained by rotating one optical prism 41a for 25 times and rotating the other optical prism 41b in a reverse direction for five times; acquire point cloud data along a scanning locus of the scanning pattern 81; [0136]: acquire point cloud data with a two-dimensional expanse; Fig. 10; [0137]:  each point in the point cloud has distance measurement data and further has a direction angle based on the tilt angle detected by the attitude detector 19 and the projecting direction of the distance measuring light detected by the projecting direction detector 25, and three-dimensional data with reference to the verticality or the horizontality can be provided; a measurement information of each point in the point cloud data can be converted into a horizontal distance and a height);
calculate observation data prediction as the point cloud data to be acquired when the scanner is installed at the next instrument point (Ohtomo; Fig. 15; [0156]:  the laser scanner 1 is sequentially installed at two points, i.e. a point A and a point B, and point cloud data are acquired from the two points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singer to include a point cloud data acquiring unit configured to acquire point cloud data by rotationally irradiating distance-measuring light in a vertical direction and a horizontal direction by the measuring unit, and a communication unit; calculate observation data prediction as the point cloud data to be acquired when the scanner is installed at the next instrument point as taught by Ohtomo. The motivation for doing so would have been to improve the detection result obtained by the second tilt sensor 72 to a detection accuracy of the first tilt sensor 71; to convert a measurement information of each point in the point cloud data into a horizontal distance and a height; to improve a measurement accuracy of the horizontal distance as taught by Ohtomo in paragraphs [0124], [0137], and [0145].

Regarding to claim 4 (Currently Amended), Singer in view of Ohtomo discloses the eyewear display system according to Claim 1, wherein
the eyewear device is configured to be capable of temporarily designating a next instrument point on the display (Singer;  Fig. 3; [0062]: the user approaches the wall wearing his AR-device 10), calculates coordinates of the next instrument point temporarily designated (Singer; [0062]:  the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2; an adaptation has taken place by calculating the coordination;  the field of view of the visual sensor 140 of the AR-device 10 now captures a smaller part of the wall;  the AR-device 10 could not be able to catch the marker as a whole), and outputs the coordinates to the data processing device (Singer; [0065]: the AR-device 10 and the surveying instrument 2 may comprise a data communication unit, and these communication units are used to send information from the AR-device to the surveying instrument; [0067]: information may however also be the current pose of the AR-device relative to the reference system, or respectively: relative to the surveying instrument.),
the data processing device includes an observation data prediction calculating unit configured to acquire coordinates of the next instrument point (Singer; [0068]: the AR-device may use the appearance of the marker to reference itself with respect to the scene, i.e. reference system or BIM-model), calculate observation data prediction of point cloud data to be acquired when the scanner is installed at the next instrument point (Ohtomo; Fig. 15; [0156]:  the laser scanner 1 is sequentially installed at two points, i.e. a point A and a point B, and point cloud data are acquired from the two points), and output the observation data prediction to the eyewear device (Singer; Fig. 3; [0062]: the referencing marker 200 shrank to a smaller size compared to the situation in FIG. 2.; Fig. 4; [0071]: arrows may be displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130), and
the eyewear device displays the wire frame and the observation data prediction on the display by superimposing the wire frame and the observation data prediction on an actual site landscape (Singer; Fig. 3; [0064]: project the referencing marker 200 in a certain distortion in case the user's view of the marker has an angle too acute with the wall the marker is projected onto; 
    PNG
    media_image4.png
    349
    532
    media_image4.png
    Greyscale
; Fig. 4; [0071]: arrows may be displayed onto the display 120 of the AR-device 10 pointing in the direction of AR-data which are momentarily outside the user's field of view 130).

Regarding to claim 5 (Original), Singer in view of Ohtomo discloses the eyewear display system according to Claim 3, wherein the eyewear device displays the observation data prediction (Singer; Fig. 3; [0062]: the user approaches the wall wearing his AR-device 10 because he is about to drill the holes which are marked on the display of the AR-device 10 by the AR-data 1200; the field of view of the visual sensor 140 of the AR-device 10 now captures a smaller part of the wall).
The rest claim limitations are similar to claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 5.  

Regarding to claim 6 (Original), the claim limitations are similar to claim 5. Therefore, same rational used to reject claim 5 is also used to reject claim 6. 

Regarding to claim 7 (Original), Singer in view of Ohtomo discloses the eyewear display system according to Claim 3, wherein the observation data prediction is two-dimensionally or three-dimensionally displayed, or displayed to be switchable between being two-dimensionally displayed and  three-dimensionally displayed (Singer; [0042]: display AR-data; Fig. 3; [0062]: the field of view of the visual sensor 140 of the AR-device 10 now captures a smaller part of the wall; the projector 20 adapts the size of the referencing marker 200; [0063]:  project the referencing marker 200 at a different position in case the user changes his viewing direction; [0067]: surface is momentarily captured by the field of view of the visual sensor 100; [0075]: display the referencing marker at a defined position in the environment).

Regarding to claim 8 (Original), the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 8. 

Regarding to claim 9 (Original), Singer in view of Ohtomo discloses the display system according to Claim 3, wherein the observation data prediction is calculated in consideration of performance of the scanner and a three- dimensional structure in the CAD design data (Singer; [0061]: causes the projector 20 to project the marker accordingly on a surface adjacent to where the AR-data are linked, in particular wherein the AR-data and the projection of the referencing marker have the same position within the reference system or BIM-model; Fig. 3; [0062]: the field of view of the visual sensor 140 of the AR-device 10 now captures a smaller part of the wall; the projector 20 adapts the size of the referencing marker 200; [0063]:  project the referencing marker 200 at a different position in case the user changes his viewing direction; [0064]: project the referencing marker 200 in a certain distortion in case the user's view of the marker has an angle too acute with the wall the marker is projected onto.).
Singer in view of Ohtomo further discloses wherein the observation data prediction is calculated in consideration of performance of the scanner and a three- dimensional structure in the CAD design data (Ohtomo; Fig. 10; [0026]: a point cloud density is increased by the scanning pattern and an object to be measured; 
    PNG
    media_image10.png
    328
    425
    media_image10.png
    Greyscale
; [0067]: a scanning control program for setting a scanning pattern, a point cloud data density, or the like; Fig. 10; [0135]: a density of the point cloud data is increased; [0137]).

Regarding to claim 10 (Original), the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 10. 

Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 20190094021 A1) in view of Ohtomo (US 20180052232 A1), and further in view of Ruhland (US 20160069670 A1).
Regarding to claim 2 (Currently Amended), Singer in view of Ohtomo discloses the eyewear display system according to Claim 1, wherein the eyewear device displays the point cloud data (Singer; [0016]: 3D laser scanners acquire point cloud data; sceneries are commonly surveyed with 3D laser scanners; [0017]: an image-based scan of the structure of the environment; Fig. 2; [0055]: once the AR-device 10 is provided with a selection of AR-data 1200, 1201 and with a selection of at least one referencing marker 200, the AR-data may be overlaid onto the real view of the scene) so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable (Singer; Fig. 2; [0055]: referencing marker 200 is darker and is situated within the field of view of the visual sensor; 
    PNG
    media_image1.png
    234
    310
    media_image1.png
    Greyscale
).
Singer in view of Ohtomo further discloses so that a first region with point cloud density falling within a desired range and a second region disposed at an outer circumferential side of the first region are distinguishable (Ohtomo; Fig. 10; [0135]: where a density of the point cloud data is increased; a scanning pattern 81′ in which the density is increased can be obtained as shown in FIG. 10; 
    PNG
    media_image3.png
    301
    412
    media_image3.png
    Greyscale
).
Singer in view of Ohtomo fails to explicitly disclose by displaying the first region and the second region in different colors.
In same field of endeavor, Ruhland teaches by displaying the first region and the second region in different colors (Ruhland; [0056]: the artificial color represents the artificially colored video live image VL corresponds to the density of the points; a green coloring to the video live image VL may indicate a high density while a yellow coloring indicates a medium or low point density; [0057]: the density of points in the scan is represented by the artificial coloring of the video live image VL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singer in view of Ohtomo to include by displaying the first region and the second region in different colors as taught by Ruhland. The motivation for doing so would have been to allow for a representation of an object at a desired accuracy level; to determine whether additional scanning needs to be performed; to guide the user during the scanning process as taught by Ruhland in Fig. 9 and paragraph [0050].

Regarding to claim 11 (New),  the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 11. 

Regarding to claim 12 (New),  Singer in view of Ohtomo disclosed the display system according to claim 3, 
Singer in view of Ohtomo fails to explicitly disclose wherein the observation data prediction calculating unit determines the next instrument point by overlapping regions based upon a cloud point density of the overlapping regions.
In same field of endeavor, Ruhland teaches wherein the observation data prediction calculating unit determines the next instrument point by overlapping regions based upon a cloud point density of the overlapping regions (Ruhland; Fig. 9; [0050]: areas 140, 142 have a high density of points that allow for a representation of an object at a desired accuracy level; the user observes that areas 144, 146 have lower point densities; 
    PNG
    media_image11.png
    158
    514
    media_image11.png
    Greyscale
; the user may then determine whether additional scanning needs to be performed; area 146 for example, may require additional scanning since the object has not been completely captured; guide the user during the scanning process;  [0056]: the artificial color represents the artificially colored video live image VL corresponds to the density of the points; a green coloring to the video live image VL may indicate a high density while a yellow coloring indicates a medium or low point density; [0057]: the density of points in the scan is represented by the artificial coloring of the video live image VL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singer in view of Ohtomo to include wherein the observation data prediction calculating unit determines the next instrument point by overlapping regions based upon a cloud point density of the overlapping regions as taught by Ruhland. The motivation for doing so would have been to allow for a representation of an object at a desired accuracy level; to determine whether additional scanning needs to be performed; to guide the user during the scanning process as taught by Ruhland in Fig. 9 and paragraph [0050].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616